Citation Nr: 0531895	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  97-02 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for residuals of a 
subarachnoid hemorrhage, to include as secondary to service-
connected major depression and residuals of a whiplash injury 
to the cervical spine.  

2.  Entitlement to service connection for a claimed disorder 
manifested by seizures, to include as secondary to service-
connected major depression and residuals of a whiplash injury 
to the cervical spine.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for erectile dysfunction and inability to 
ejaculate.  

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for hypertension.  




REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to June 
1973.  

This matter comes to the Board on appeal from rating 
decisions issued by the RO in January 1994, April 1994 and 
June 2002.  

The Board remanded this case back to the RO in January 1999, 
November 2000, and December 2003.  

The issues of compensation under 38 U.S.C.A. § 1151 for 
erectile dysfunction and inability to ejaculate and for 
hypertension are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.  

2.  The veteran did not manifest a subarachnoid hemorrhage or 
seizure disorder in service or for many years thereafter.  

3.  The claimed residuals of a subarachnoid hemorrhage are 
not shown to be due to any event or incident of the veteran's 
period of active service; nor is any shown to have been 
caused or aggravated by a service-connected disability.  

3.  The claimed seizure disorder is not shown to be due to 
any event or incident of the veteran's period of active 
service; nor is any shown to have been caused or aggravated 
by a service-connected disability.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by the residuals of 
the subarachnoid hemorrhage is not due to disease or injury 
that was incurred in or aggravated by service; nor is any 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2005).  

2.  The veteran's disability manifested by seizures is not 
due to disease or injury that was incurred in or aggravated 
by service; nor is any proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VCAA and implementing regulations apply to 
the case at hand, and the requirements therein appear to have 
been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorders and their 
etiology.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a September 2004 letter.  By this letter, the 
RO also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed rating decisions.  However, both 
rating decisions were issued more than six years prior to the 
enactment of VCAA.  

Moreover, as indicated hereinabove, the RO has taken all 
necessary steps to both notify the veteran of the evidence 
needed to substantiate his claims and assist him in 
developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including organic 
neurological disorders, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In December 1969, during service, the veteran was treated for 
a contusion, with no noted fractures.  In March 1973, he was 
injured in an automobile accident.  This accident involved 
the veteran hitting his head on a steering wheel.  His 
injuries at the time were noted to include a forehead 
contusion and pain in the chest, back, and neck.   

The veteran was subsequently treated for a conversion 
reaction secondary to chronic anxiety and cervical muscle 
spasm secondary to trauma in May 1973.  A separation 
examination, from the same date, revealed no neurological 
abnormalities, other than complaints of headaches due to 
headlight glare and sunlight when driving.  

During a September 1974 VA examination, the veteran reported 
neck muscle stiffness and associated headaches but was 
diagnosed with no neurological disorders other than residuals 
of a cervical spine injury (for which service connection is 
separately in effect).  

In March and April of 1975, more than a year following the 
veteran's discharge from service, he was hospitalized at a VA 
facility with complaints of headaches and neck pain.  He was 
diagnosed with a subarachnoid hemorrhage, of undetermined 
etiology.  

The subsequent VA records reflect further treatment for 
related symptomatology, and, in January 1976, the veteran 
reported a history of blackouts and headaches from 1972.  

In January 1993, the veteran underwent an EEG at a private 
facility, which revealed a mildly abnormal record because of 
the presence of occasional right central sharp waves and a 
signal left central sharp wave.  

In a February 1993 record, Franklin M. Epstein, M.D., noted 
that the veteran's reported vertiginous spells were seizure-
related.  

Subsequent private and VA treatment records from the 1990s 
show continued treatment for seizures, though "possible" 
seizures were also noted on several occasions.  A July 1993 
private treatment record contains a notation of seizures 
secondary to a cerebrovascular accident.  

During a February 1996 neuropsychological evaluation, the 
veteran reported having had a head and cervical spine injury 
in 1973, with seizures for the past three years.  

The examiner found a mild degree of generalized cognitive-
adaptive impairment and more significant impairment of memory 
function "which [might] be due, in part, to his closed head 
injuries."  The examiner further noted that residuals often 
seen with closed head injuries included distractibility, 
impaired motor function, and impaired recent memory and new 
learning.  

Following the Board's December 2003 remand, the veteran 
underwent a VA neurological disorders examination in January 
2004.  The examiner reviewed the claims file and discussed 
the relevant medical records contained therein.  

In the report, the examiner diagnosed a subarachnoid 
hemorrhage but found the history of this disorder to be 
"very odd" in that there was no history of "an explosive 
headache that [was] typical of subarachnoid hemorrhage from a 
ruptured aneurysm."  

The examiner also noted that there was no trauma and that it 
was unusual for a subarachnoid hemorrhage to have cleared up 
as rapidly as it did in the veteran's case.  Even assuming 
that there had been a subarachnoid hemorrhage in March 1975, 
the examiner found that "it would not be related to his 
history of head trauma from two years previously"; while 
head trauma might cause a subarachnoid hemorrhage by 
laceration of cerebral blood vessels, this would occur at the 
time of the head trauma and not two years later.  

As to the question of seizures, the examiner noted that the 
veteran had a history of unusual sensations and spells which 
had been previously characterized as seizures.  However, 
there was no EEG evidence of electrographic seizure activity 
during any of his typical episodes.  

The examiner also noted that video EEG monitoring had 
demonstrated non-epileptiform findings.  As such, the 
examiner determined that "[t]hese events [were] not seizures 
and are not epileptic events."  

The Board has considered the above evidence with regard to 
the claim for service connection for a subarachnoid 
hemorrhage and is aware that the noted February 1996 
evaluation report suggests that the veteran's disability and 
resultant cognitive dysfunction might possibly be related to 
prior head injuries.  

However, this opinion is not definite in nature, and it is 
unclear from this report how much of the historical record 
the examiner had reviewed.  

By contrast, the examiner who conducted the January 2004 VA 
examination reviewed the entire claims file and found that a 
subarachnoid hemorrhage, if present, would not have been 
related to the veteran's March 1973 in-service head injury 
because a subarachnoid hemorrhage occurs at the time of the 
head trauma and not two years later.  

Given the definiteness of this opinion and the fact that it 
was based on a claims file review, the Board finds it to be 
of substantial probative value and indicative that the 
veteran's subarachnoid hemorrhage is not etiologically 
related to an in-service injury or to other resultant 
disorders, such as depression or a cervical spine disorder.  
See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence").  

The matter of whether the veteran currently suffers from a 
chronic seizure disorder is in question; he was treated for 
seizures multiple times beginning in 1993, but the examiner 
who conducted the January 2004 VA examination found that any 
current "spells" were not in fact true seizures or 
epileptic events in view of the absence of prior EEG evidence 
of seizure activity.  

Regardless of the question of a current diagnosis, however, 
the Board observes that the veteran has presented no medical 
evidence suggesting that his claimed seizure disorder is 
etiologically related to any injury or other incident in 
service or was caused or aggravated by a service-connected 
disability.  

Currently, the only other evidence of record supporting the 
veteran's claims is his own lay opinion, as indicated in the 
January 1996 hearing testimony from him and his wife.  
Neither individual, however, has been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  

Accordingly, this lay testimony does not constitute competent 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Overall, the preponderance of the evidence is against the 
veteran's claims for service connection for residuals of a 
subarachnoid hemorrhage and a claimed disorder manifested by 
seizures, and these claims must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for residuals of a subarachnoid 
hemorrhage, to include as secondary to service-connected 
major depression and residuals of a whiplash injury to the 
cervical spine is denied.  

Service connection for a disability manifested by seizures, 
to include as secondary to service-connected major depression 
and residuals of a whiplash injury to the cervical spine is 
denied.  



REMAND

In the December 2003 remand, the Board noted that the 
veteran's claims of entitlement to compensation under 
38 U.S.C.A. § 1151 for erectile dysfunction and inability to 
ejaculate and for hypertension had been denied in a June 2002 
rating decision and were addressed in a July 2002 statement 
that constituted a Notice of Disagreement with the rating 
decision.  

As such, it was the responsibility of the RO to issue a 
Statement of the Case on these issues.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26 
(2004).  

Despite the Board's instructions in the December 2003 remand 
for a Statement of the Case to be issued for the two section 
1151 claims, it does not appear that the RO has taken action 
in this regard to date.  

The United States Court of Appeals for Veterans Claims has 
determined that a remand by the Board confers upon a 
claimant, as a matter of law, the right to compliance with 
remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

Accordingly, this case is REAMNDED to the RO for the 
following action:

The RO should issue a Statement of the 
Case addressing the issues of entitlement 
to compensation under 38 U.S.C.A. § 1151 
for erectile dysfunction and inability to 
ejaculate and for hypertension.  The 
veteran should be notified of his rights 
and responsibilities in completing an 
appeal on this matter.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


